Citation Nr: 1207182	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-19 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for renal cell carcinoma.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel








INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968, including service in the Republic of Vietnam from November 1967 to November 1968. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Board remanded the matter for additional evidentiary development.  In November 2011, the Board requested an expert medical opinion.


FINDING OF FACT

The probative evidence of record demonstrates that it is more likely than not that the Veteran's exposure to herbicides during military service caused or resulted in his renal cell carcinoma.


CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In light of the favorable decision, discussed below, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal.

Analysis

The Veteran alleges entitlement to service connection for renal cell carcinoma.  He argues that his diagnosed renal carcinoma is attributable to his active service, specifically herbicide exposure while serving in the Republic of Vietnam during the Vietnam era. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2011).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 

In this case, the record shows that the Veteran served in Vietnam and therefore, exposure to herbicides is conceded. 38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, renal cell carcinoma is not one of the diseases noted under 38 C.F.R. § 3.309(e) (2011) as a disease having a positive association with herbicide exposure.  Additionally, there is no indication that the Veteran's malignancy was manifested during the one-year period following his separation from service, as the first diagnosis of renal cell carcinoma was not until 2007. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011) (service incurrence may also be presumed for malignant tumors that were manifested to a compensable degree within a year of separation from qualifying active military service).  Therefore, the Veteran's renal cell carcinoma is not presumed to be the result of an in-service disease or injury. 

The Board notes that the law and regulations establishing presumptions for malignant tumors or for diseases associated with herbicide exposure do not foreclose the possibility of proof of direct service connection, and the claimant has a right to prove causation. See Combee v. Brown, 34 F.3d 1039 (1994). 

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's service treatment records are devoid of any reference to treatment or complaints related to the Veteran's kidneys.  Rather, the first post-service medical evidence in the record diagnosing the Veteran with renal cell carcinoma is not shown 2007, approximately 40 years after separation from service.  Therefore, service connection for the cause of the Veteran's death may not be established based on chronicity in service or continuity of symptomatology after service. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.

Therefore, for purposes of direct service connection, the central issue in this case is whether there is sufficient medical evidence to relate the Veteran's renal cell carcinoma to his presumed Agent Orange exposure during his Vietnam service. 38 C.F.R. §§ 3.1(k), 3.303, 3.312; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this respect, the record contains conflicting medical opinions.  The pertinent medical evidence of record includes an unfavorable VA medical opinion and a favorable medical expert opinion.

In May 2008, a VA medical examiner incorrectly decline to provide an opinion on the central issue in this case, deferring to the presumptive list of cancers associated with herbicide exposure.  However, as noted previously, the absence of a disease from the presumptive list does not preclude a grant of service connection if the evidence otherwise enables a finding of a relationship to herbicide exposure in service.  See Combee, 34 F.3d 1039 (1994). 

The matter was then remanded by the Board in May 2011, to afford the Veteran the opportunity to report for an additional VA examination.  Accordingly, the Veteran was scheduled for a VA examination in April 2011.  

The VA examiner that conducted the April  2011 examination noted that renal cell cancer occurs predominantly between the sixth and eight decade of life.  It is not commonly diagnosed in patients under 40 years old and rarely seen in children.  Therefore, the Veteran was diagnosed as having renal cell cancer within the typical age range.  The VA examiner also noted that cigarette smoking was also a known risk factor and that renal cell cancer was not one of listed diseases associated with herbicide exposure.  Moreover, a review of the literature and research did not reveal a definite connection between herbicide exposure and renal cell carcinoma.  The VA examiner thus concluded that it was not at least as likely as not that the Veteran's renal cell carcinoma was related to service, to include herbicide exposure.  

The Veteran has submitted a release from a special press conference, held in May 2011, which discussed Shreveport, Louisiana, VAMC research findings of a possible relationship between herbicide exposure and renal cell carcinoma.

In November 2011, the Board referred the matter for a medical expert opinion from an oncologist.  In February 2012, the Chief of the Hematology/Oncology Service at the VA Medical Center in Charleston, South Carolina, opined that it was at least as likely as not that the Veteran's renal cell carcinoma was related to his period of service, to include herbicide exposure.  The VA physician acknowledged that the Veteran had other clinical factors that were associated with kidney cancer, such as his age and his history of smoking.  However, the fact that the Veteran's renal cell carcinoma was clear cell type was in accordance with the data detailed in the May 2011 press release of a relationship between herbicide exposure and kidney cancer.  

The Board finds the February 2012 opinion to be the most probative evidence of record on the question of nexus.  Indeed, it was rendered by a specialist in the field of oncology, who was apprised of all significant information relating to the Veteran's medical history.  Moreover, that specialist had access to recent research findings relevant to the question at issue.  Additionally, the opinion was accompanied by a clear rationale.  

In conclusion, the Board finds that service-connection for renal cell carcinoma is warranted. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for renal cell carcinoma is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


